Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Taylor on 3/17/2021.

The application has been amended as follows: 
Replace the independent claims 1, 6, and 14 with the following:

1. A memory controller, comprising:
a decoder configured to perform decoding of user bits and parity bits including parity bits which are stored in a memory system corresponding to low degree variable nodes in the memory system;
wherein the decoder is further configured to perform for each of the user bits:
a variable node update operation for a variable node associated with each of the user bits, and

wherein the decoder comprises a parity nodes operator configured to jointly perform a parity node update operation, separate from the variable and check node update operations, for the parity bits using results of the variable node and check node update operations performed on the user bits.

6. A decoder in a memory system comprising:
a user nodes operator configured to update variable nodes for associated user bits stored in the memory system to obtain first decoding estimates;
a check nodes operator configured to update check nodes connected to each of the variable nodes to obtain second decoding estimates;
a parity nodes operator configured to jointly update parity nodes associated with parity bits stored in the memory system using the first and second decoding estimates; and
a scheduler configured to control the order in which the user nodes operator, the check nodes operator and the parity nodes operator are used.

14. A method of decoding a low-density parity-check (LDPC) code on encoded data stored in a memory system, the method comprising the steps of:
performing, by a user nodes operator, a variable node update operation for a first user bit;
stored in the memory system;
repeating the performing of the variable node and check node update operations for each of subsequent user bits of the LDPC code, the subsequent user bits following the first user bit; and
jointly performing, by a parity nodes operator, an update on parity nodes associated with parity bits stored in the memory system using information obtained from the variable node and check node update operations.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to decoding of encoded data stored in a memory system. The claimed invention (claim 6 as representative of the independent claims) recites in part:
“…a user nodes operator configured to update variable nodes for associated user bits stored in the memory system to obtain first decoding estimates;
a check nodes operator configured to update check nodes connected to each of the variable nodes to obtain second decoding estimates;
a parity nodes operator configured to jointly update parity nodes associated with parity bits stored in the memory system using the first and second decoding estimates; and
a scheduler configured to control the order in which the user nodes operator, the check nodes operator and the parity nodes operator are used.”

 “…a user nodes operator configured to update variable nodes for associated user bits stored in the memory system to obtain first decoding estimates;
a check nodes operator configured to update check nodes connected to each of the variable nodes to obtain second decoding estimates;
a parity nodes operator configured to jointly update parity nodes associated with parity bits stored in the memory system using the first and second decoding estimates; and
a scheduler configured to control the order in which the user nodes operator, the check nodes operator and the parity nodes operator are used.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111